                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TODD CHARLES PENN,

      Plaintiff,                                    Case No. 17-cv-10862
                                                    Hon. Matthew F. Leitman
v.

JASON BERGTOLD,
     Defendant.
__________________________________________________________________/

             ORDER REQURING SUPPLEMENTAL BRIEFING

      The Court is currently considering Defendant Jason Bergtold’s motion for

summary judgment in this action. (See ECF #36.) The issues raised by the parties

in connection with the motion include (1) whether Bergtold could reasonably have

believed that there was probable cause to arrest Plaintiff Todd Charles Penn and (2)

whether probable cause in fact existed to charge Penn with retail theft.

      The Court has concluded that it would it would benefit from supplemental

briefing. Accordingly, by no later than March 22, 2019, both parties shall submit

supplemental briefs that address the following issues:

          In Bergtold’s summary judgment motion, he lists a number of facts that,

             he says, support the conclusion that he reasonably could have believed

             that there was probable cause to arrest Penn and that there was in fact

             probable cause to charge Penn with retail theft. (See Mot., ECF #36 at

                                          1
 
    Pg. ID 549-50.) But Bergtold has not directed the Court to any cases

    in which a court has found, on facts even arguably similar to those here,

    that an officer could reasonably have concluded that there was probable

    to arrest and/or that there was probable cause to charge a suspect with

    a crime. In Penn’s response brief, he identifies certain general rules

    concerning the determination of probable cause by a police officer. But

    Penn has not cited any factually similar cases in which a court has

    determined that an officer could not reasonably have concluded that

    there was probable cause to arrest and/or that there was not probable

    cause to charge a suspect with a crime. The Court therefore directs

    Bergtold’s counsel to identify (1) the most factually-analogous cases in

    which courts have determined that an officer did have probable cause

    to arrest and/or that an officer could reasonably have concluded that

    probable cause to arrest existed and (2) the most factually-analogous

    cases in which courts have determined that there was probable cause

    for the criminal charge. The Court further directs Penn’s counsel to

    identify (1) the most factually-analogous cases in which courts have

    determined that an officer did not have probable cause to arrest and/or

    that an officer could not reasonably have concluded that probable cause

    to arrest existed and (2) the most factually-analogous cases in which


                                 2
 
       courts have determined that there was not probable cause for the

       criminal charge.

     The parties are directed to identify cases in which courts have analyzed

       whether a police officer may rely on an allegedly-unreliable

       identification procedure when determining whether there is probable

       cause to arrest and whether an allegedly-unreliable identification

       procedure may be considered when determining whether there is

       probable cause to charge a suspect with a crime. The Court is not

       looking for cases addressing whether an identification that resulted

       from an allegedly-unreliable identification procedure is admissible at

       trial. The Court is focused specifically on (1) whether an identification

       that results from such a procedure may be used when determining

       whether there is probable cause to arrest and (2) whether an

       identification that results from such a procedure may be used when

       determining whether there is probable cause to charge a suspect with a

       crime.

     Assuming, arguendo, that the show-up used in this case was suggestive,

       the parties are directed to address whether the eyewitness

       identifications in this case were nonetheless reliable under the five-part

       test used by the Sixth Circuit when determining the reliability of

                                    3
 
            identifications under the Stovall line of cases. See United States v.

            Crozier, 259 F.3d 503, 510 (6th Cir. 2006).

           The parties are directed to address whether the Court may consider, as

            evidence on summary judgment, statements made in the police report

            by officer John Corder reporting his personal interactions with Penn.

            For instance, the parties shall address whether those statements are

            admissible as a public record under Federal Rule of Evidence 803(8)

            and/or admissible under any other rule of evidence. Without drawing

            any conclusions about the relevance of the following cases, the Court

            directs the parties to the following authorities which discuss the

            admissibility of police reports as a public record: Miller v. Field, 35

            F.3d 1088 (6th Cir. 1994); Dortch v. Fowler, 588 F.3d 396, 402-05 (6th

            Cir 2009); Brady v. City of Westland, 1 F.Supp.3d 729, 732 n.3 (E.D.

            Mich. 2014). 

     IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 8, 2019




                                        4
 
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 8, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
             




                                       5
 
